2019 UT App 102



               THE UTAH COURT OF APPEALS

                       STATE OF UTAH,
                          Appellee,
                              v.
                   MICHAEL JOHN CICCOLELLI,
                         Appellant.

                            Opinion
                       No. 20180039-CA
                       Filed June 13, 2019

           Third District Court, Salt Lake Department
                  The Honorable Ann Boyden
                          No. 171904131

           Andrea J. Garland and Isaac E. McDougall,
                    Attorneys for Appellant
        Sean D. Reyes and Lindsey L. Wheeler, Attorneys
                         for Appellee

   JUDGE JILL M. POHLMAN authored this Opinion, in which
JUDGES MICHELE M. CHRISTIANSEN FORSTER and RYAN M. HARRIS
                        concurred.

POHLMAN, Judge:

¶1     Michael John Ciccolelli pleaded guilty to charges relating
to his receipt of stolen property, unlawful possession of a
firearm, and driving under the influence. He later sought to
withdraw his guilty pleas, claiming that they were not
knowingly and voluntarily made because he was under the
influence of drugs at his plea hearing. The district court denied
his motion to withdraw. Ciccolelli appeals, and we affirm.
                         State v. Ciccolelli


                         BACKGROUND

¶2     After receiving a welfare call on January 25, 2017, police
officers found Ciccolelli in his car with drug paraphernalia in
plain view. The officers searched the vehicle and found a stolen
handgun in the center console. Ciccolelli also admitted to the
officers that he had recently used marijuana and opioids and had
been driving.

¶3     Ciccolelli was charged with theft by receiving stolen
property, possession of a firearm by a restricted person, driving
under the influence, and possession of drug paraphernalia.
Ciccolelli was arrested and booked into jail on June 23, 2017, and
a hearing was scheduled for July 3, 2017.

¶4     At the July 3 hearing, Ciccolelli pleaded guilty to the first
three charges. 1 In exchange, the State dropped the fourth charge.
The district court conducted the following colloquy with
Ciccolelli:

       The Court: Okay. All right, Mr. Ciccolelli, are you
       thinking clearly right now?

       Ciccolelli: Yes, ma’am.

       The Court: Have you been able to go over all of this
       with [your attorney]?

       Ciccolelli: Yes, ma’am.

       The Court: You’re going to be giving up a lot of
       rights in this hearing today if you accept this offer
       because you’re still at the early stages. Are you


1. The first count was reduced to attempted theft by receiving
stolen property.




20180039-CA                      2               2019 UT App 102
                        State v. Ciccolelli


      taking any medication or anything that would
      affect that?

      Ciccolelli: No, ma’am.

      ....

      The Court: Are you ready to accept this offer,
      change your plea and move on towards the
      sentencing?

      Ciccolelli: Yes, Your Honor.

¶5    To finalize the plea agreement, Ciccolelli was invited by
the court to sign a statement (the Plea Statement). Under the
heading “Defendant’s Certification of Voluntariness,” the Plea
Statement provided:

      I [Ciccolelli] am entering this plea of my own free
      will and choice. . . .

      I have read this statement, or I have had it read to
      me by my attorney, and I understand its contents
      and adopt each statement in it as my own. . . .

      I was not under the influence of any drugs,
      medication, or intoxicants which impair my
      judgment when I decided to plead guilty. I am not
      presently under the influence of any drug,
      medication, or intoxicants which would impair my
      judgment.

      I believe myself to be of sound and discerning
      mind and to be mentally capable of understanding
      these proceedings and the consequences of my
      plea. I am free of any mental disease, defect, or
      impairment that would prevent me from



20180039-CA                     3             2019 UT App 102
                         State v. Ciccolelli


      understanding what I am doing or from
      knowingly, intelligently, and voluntarily entering
      my plea.

¶6      Not one month later, Ciccolelli moved to withdraw his
guilty pleas. In his written motion, he argued that “he was not
thinking clearly on July 3, 2017 as he was still under the
influence of drugs or alcohol consumed prior to his booking on
June 23, 2017.” At the plea-withdrawal hearing, Ciccolelli again
stated that he “did not understand the thing [his] attorney had
been explaining to [him] throughout that whole process due to
the large amounts of drugs that [his] mind and body were
coming off of.” Ciccolelli did not identify what drugs he had
consumed or when precisely he took them. He also did not
present the court with any evidence to support his claim that his
ability to understand the plea agreement was adversely affected
by his prior drug use.

¶7     The district court denied the motion. It viewed Ciccolelli’s
motion to withdraw as being “based on the fact that [he]
believe[s] that [he was] still under the influence of drugs 10 days
or so—many days after [he] had been arrested—and . . . that,
therefore, the plea[s] could not have been knowing and
voluntary.” The court then noted that before it accepted his
guilty pleas, it “asked [Ciccolelli] specifically if [he was] under
the influence of any alcohol or drugs” and “if [he] understood
what was happening.” The court stated that “at no time did
[Ciccolelli] indicate that [he] did not understand” the plea
agreement and that Ciccolelli “signed the statement” after he
“went through it carefully, paragraph by paragraph and agreed
before [he] entered the plea[s] that every paragraph was true.”
The court found that what Ciccolelli said during the plea hearing
was “more persuasive and more credible” than what he argued
in his motion to withdraw. Further, it found that there “were no
indications that [Ciccolelli was] under the influence of alcohol or
drugs at the time that [he] entered into the plea[s].” Accordingly,
the court denied Ciccolelli’s motion to withdraw his guilty pleas.



20180039-CA                      4              2019 UT App 102
                         State v. Ciccolelli


¶8     After ordering a presentence investigation report, the
court sentenced Ciccolelli to two concurrent prison terms not to
exceed five years. Ciccolelli appeals.


             ISSUE AND STANDARD OF REVIEW

¶9      Ciccolelli contends that the district court should have
granted his motion to withdraw his guilty pleas because “he
demonstrated that he did not enter knowing and voluntary
pleas.” We will reverse a district court’s “ruling on a motion to
withdraw a guilty plea only when we are convinced that the
court has abused its discretion.” State v. Beckstead, 2006 UT 42,
¶ 7, 140 P.3d 1288. And we will disturb the court’s underlying
findings of fact “only if they are clearly erroneous.” Id.; see also
State v. Smith, 2018 UT App 144, ¶ 19, 427 P.3d 1251.


                            ANALYSIS

¶10 A guilty plea “may be withdrawn only upon leave of the
court and a showing that it was not knowingly and voluntarily
made.” Utah Code Ann. § 77-13-6(2)(a) (LexisNexis 2017). The
burden of proof is on the defendant who “must show either that
he did not in fact understand the nature of the constitutional
protections that he was waiving by pleading guilty, or that he
had such an incomplete understanding of the charge that his
plea cannot stand as an intelligent admission of guilt.” State v.
Alexander, 2012 UT 27, ¶ 23, 279 P.3d 371 (cleaned up).

¶11 Ciccolelli has not met his burden of showing how drugs
he allegedly used at least ten days before the plea hearing
affected his ability to understand the consequences of pleading
guilty. Ciccolelli confirmed at the plea hearing that he was
“thinking clearly” and not “taking any medication or anything”
that would affect his ability to understand the proceedings. And
in the Plea Statement, he represented that he “was not under the
influence of any drugs, medication, or intoxicants which would


20180039-CA                      5               2019 UT App 102
                          State v. Ciccolelli


impair [his] judgment” and that he was “of sound and
discerning mind.” Although “the defendant’s own assurances of
his capacity are not conclusive, courts have commonly relied on
the defendant’s own assurance . . . that the defendant’s mind is
clear.” Oliver v. State, 2006 UT 60, ¶ 13, 147 P.3d 410 (cleaned up).
And we discern no error in the district court’s reliance on
Ciccolelli’s assurances that he was of clear mind when entering
his guilty pleas. 2

¶12 But even if we were to conclude that Ciccolelli’s
assurances were inconclusive, the use of drugs alone does not
render him incompetent. See id. ¶ 7 (“The use of narcotics [or
other substances] does not per se render a defendant
incompetent to stand trial, nor, presumably, to plead guilty.”
(cleaned up)). Instead, it is “the drug’s effect and not the mere
presence of the drug that matters.” Id. (emphasis added). Both
the Utah Supreme Court and this court have upheld a district
court’s determination that a plea was knowing and voluntary
despite the defendant later claiming to have been under the
influence of drugs or alcohol. Id. ¶ 15 (upholding a district
court’s determination that a defendant who had taken
psychotropic drugs was still able to make a knowing and
voluntary plea); State v. Beckstead, 2006 UT 42, ¶ 21, 140 P.3d 1288
(upholding a district court’s determination that a defendant who
had consumed alcohol nonetheless entered a knowing and


2. Ciccolelli contends that “the [district] court had actual
knowledge of [his] potential for impairment” because the court
knew that Ciccolelli was a drug user and therefore should have
inquired further into his drug use. This argument cuts too
broadly. Under Oliver v. State, 2006 UT 60, 147 P.3d 410, a court
has a duty to “inquire further” “when the defendant confirms that
he has recently taken a drug.” Id. ¶ 10 (emphasis added). Here,
Ciccolelli affirmed that he was “thinking clearly” and not taking
“any medication or anything” that would affect his ability to
plead guilty.




20180039-CA                       6              2019 UT App 102
                         State v. Ciccolelli


voluntary plea); State v. Powell, 2015 UT App 250, ¶¶ 7–8, 361
P.3d 143 (upholding a district court’s determination that a
defendant’s guilty pleas were knowing and voluntary despite
evidence that the defendant had taken drugs that morning).

¶13 As these and other cases demonstrate, to withdraw a
guilty plea a defendant must show how his or her ability to
understand the plea agreement was impaired. State v. Smith,
2018 UT App 144, ¶¶ 33, 38, 427 P.3d 1251 (holding that a
defendant had not met his burden in demonstrating that his
pleas were not knowing and voluntary); State v. Collins, 2015 UT
App 214, ¶ 9, 359 P.3d 664 (same); State v. Martinez, 2014 UT App
153, ¶ 3, 330 P.3d 759 (per curiam) (same). General assertions
that a defendant did not understand the plea agreement, without
supporting evidence, are not sufficient. Powell, 2015 UT App 250,
¶ 8. And even if a plea colloquy is “far from the model colloquy
envisioned by rule 11 [of the Utah Rules of Criminal
Procedure],” the burden remains on the defendant to show how
his guilty pleas were not knowingly and voluntarily made.
Smith, 2018 UT App 144, ¶¶ 34, 37–38.

¶14 Here, Ciccolelli provided no evidence of what drugs he
used, when he used them, how long they would have stayed in
his system, or how they would have affected his competency. He
asserts for the first time on appeal that withdrawal from
(unspecified) drugs “can last weeks or even months” and lists a
wide range of symptoms that may occur “[d]epending on the
drug used.” However, he has never explained (much less
proved) what symptoms he experienced or whether those
hypothetical symptoms would be serious enough to affect his
ability to understand the nature and consequences of his guilty
pleas. That is, Ciccolelli provided no “objective evidence” that he
was “actually suffering from a mental impairment as a result of
taking” drugs. See Powell, 2015 UT App 250, ¶ 7. Rather, as in
Powell, the only evidence Ciccolelli can identify in the record is
his self-serving statements that “he was not thinking clearly”
and “did not understand the thing [his] attorney had been



20180039-CA                      7              2019 UT App 102
                          State v. Ciccolelli


explaining.” See id. ¶ 8. Unfortunately for Ciccolelli, “[t]his falls
far short of carrying his burden of establishing that, during the
[plea] hearing, he did not understand either the charges against
him or the constitutional protections he was waiving by
pleading guilty.” See Collins, 2015 UT App 214, ¶ 9; see also Smith,
2018 UT App 144, ¶ 38; Powell, 2015 UT App 250, ¶ 8.


                          CONCLUSION

¶15 For the foregoing reasons, we conclude that the district
court did not abuse its discretion when it denied Ciccolelli’s
motion to withdraw his guilty pleas. The district court’s ruling is
therefore affirmed.




20180039-CA                       8              2019 UT App 102